                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        WERIDE CORP., et al.,
                                   8                                                        Case No. 5:18-cv-07233-EJD
                                                       Plaintiffs,
                                   9                                                        ORDER GRANTING LEAVE TO FILE
                                                v.                                          AMENDED COMPLAINT; GRANTING
                                  10                                                        IN PART AND DENYING IN PART
                                        KUN HUANG, et al.,                                  ADMINISTRATIVE MOTION TO
                                  11                                                        ADVANCE HEARING DATE; FINDING
                                                       Defendants.                          AS MOOT MOTIONS TO DISMISS,
                                  12                                                        MOTION TO QUASH
Northern District of California
 United States District Court




                                  13                                                        Re: Dkt. Nos. 64, 65, 104, 105, 161, 167

                                  14          The Court presently considers Plaintiffs WeRide Corp. and WeRide, Inc.’s (collectively

                                  15   “WeRide”) Motion for Leave to File Second Amended Complaint and WeRide’s Administrative

                                  16   Motion to Shorten Time to Hearing on WeRide Plaintiffs’ Motions to Modify the Court’s

                                  17   Preliminary Injunction Order and File a Second Amended Complaint. Present Defendants Kun

                                  18   Huang, Jing Wang, AllRide.AI, Inc., and Zhong Zhi Xing Technology Co. Ltd. (“ZZX”) opposed

                                  19   both motions.

                                  20     I.   Motion for Leave to File Second Amended Complaint

                                  21          The Court first considers WeRide’s Motion for Leave to File Second Amended Complaint.

                                  22   Dkt. No. 161. WeRide had already amended its complaint once. Dkt. No. 24. WeRide now seeks

                                  23   to file a Second Amended Complaint (“SAC”) that names new defendants allegedly tied to the

                                  24   events underlying the First Amended Complaint (“FAC”), adds new claims against the existing

                                  25   Defendants, and includes new allegations relating to the claims of the FAC. Having considered

                                  26   the parties’ papers and the relevant law, the Court finds that this motion is appropriate for decision

                                  27   Case No.: 5:18-cv-07233-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
                                  28   GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO
                                       SHORTEN TIME
                                                                         1
                                   1   without oral argument. Civil L.R. 7-1(b). The Court grants this Motion, and as a consequence,

                                   2   finds that Defendants’ Motions to Dismiss the FAC and ZZX’s Motion to Quash Service of

                                   3   Process of the FAC are moot.

                                   4           “After a party has amended a pleading once as a matter of course, it may only amend

                                   5   further after obtaining leave of the court, or by consent of the adverse party.” Eminence Capital,

                                   6   LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citing Fed. R. Civ. P. 15(a)). Courts

                                   7   should consider five factors when considering whether to grant leave to amend pleadings: (a) bad

                                   8   faith, (b) undue delay, (c) prejudice to the opposing party, (d) futility of amendment, and (e) prior

                                   9   amendments. Brown v. Rumsfeld, 211 F.R.D. 601, 605 (N.D. Cal. 2002). Courts shall “freely

                                  10   give leave to amend when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Prejudice is the

                                  11   touchstone of the inquiry under Rule 15(a).” Eminence Capital, 316 F.3d at 1052 (citation and

                                  12   quotation omitted). “Absent prejudice, or a strong showing of any of the remaining . . . factors,
Northern District of California
 United States District Court




                                  13   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Id. (citation and

                                  14   quotation omitted). “The party opposing amendment bears the burden of showing prejudice.”

                                  15   DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).

                                  16          The only factor that Defendants challenge is prejudice. They argue that instead of granting

                                  17   leave to amend, the Court should rule on their pending motions to dismiss and then grant WeRide

                                  18   leave to amend. Allowing WeRide to file its SAC would make a waste of the parties’ and the

                                  19   Court’s time and resources put into briefing the motions to dismiss and to quash. Instead, they

                                  20   contend, the court should provide guidance to WeRide on how to cure any deficiencies in its

                                  21   complaint by ruling on the submitted motions.

                                  22          Defendants’ argument misses the mark because the Court has already addressed many of

                                  23   the arguments in their pending motions in the Court’s order granting WeRide’s motion for a

                                  24   preliminary injunction. Compare, e.g., Dkt. No. 65 (AllRide and ZZX’s Motion to Dismiss) at

                                  25   § IV.A.ii (arguing WeRide’s trade secret identification lacks sufficient particularity) with Dkt. No.

                                  26   116 (“PI Order”) at § IV.A.1 (finding WeRide identified its trade secrets with sufficient

                                  27   Case No.: 5:18-cv-07233-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
                                  28   GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO
                                       SHORTEN TIME
                                                                         2
                                   1   particularity). Counsel for AllRide, ZZX, and Jing Wang have already conceded this point. At

                                   2   the hearing on the motions to dismiss, counsel for Jing Wang stated, “[A] lot of these issues ha[ve]

                                   3   already been decided on the preliminary injunction order,” (May 23, 2019 Hearing Tr. at 62:2-3)

                                   4   and counsel for AllRide and ZZX stated, “I want to acknowledge that things have happened since

                                   5   we’ve moved to dismiss including the court’s decision on the preliminary injunction and certainly

                                   6   the Court addressed some of these arguments already” (id. at 26:12-15). Through the PI Order,

                                   7   the court has already provided guidance concerning the legal theories in the FAC and the

                                   8   submitted motions.

                                   9          Moreover, allowing WeRide to amend its complaint now will not deny Defendants the

                                  10   opportunity to challenge the complaint. “That an amended complaint would essentially moot

                                  11   Defendants’ pending Motion to Dismiss and Motion to [Quash] simply does not constitute undue

                                  12   prejudice. Defendants will receive a ruling from this court on any motion to dismiss or motion to
Northern District of California
 United States District Court




                                  13   strike they may file to the amended complaint.” Cuevas v. City of Campbell, No. 5:12-CV-03087-

                                  14   EJD, 2012 WL 5077153, at *1 (N.D. Cal. Oct. 18, 2012). The Court finds that Defendants have

                                  15   failed to show prejudice.

                                  16          The Court finds that the other four factors, which Defendants do not contest, all weigh in

                                  17   favor of granting leave. Nothing indicates that WeRide seeks to file the proposed SAC in bad

                                  18   faith. Indeed, WeRide contends that its amendments are based on information gathered during

                                  19   discovery. Nor has WeRide delayed in seeking to amend its pleading. As discussed above, the

                                  20   pleadings have not yet been settled. There is no indication that the proposed amendments will be

                                  21   futile. Finally, that WeRide has already amended its complaint once does not weigh against a

                                  22   second amendment.

                                  23          The Court grant’s WeRide’s Motion for Leave to File Second Amended Complaint.

                                  24   WeRide shall promptly file the proposed SAC as its own entry on the docket. Because WeRide is

                                  25   filing an amended complaint, the Court denies as moot Defendants’ Motions to Dismiss (Dkt. Nos.

                                  26   65, 104, 105) and ZZX’s Motion to Quash (Dkt. No. 64). Defendants, if they so choose, may file

                                  27   Case No.: 5:18-cv-07233-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
                                  28   GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO
                                       SHORTEN TIME
                                                                         3
                                   1   motions challenging the SAC.

                                   2    II.   Motion to Shorten Time to Hearing

                                   3          The Court now turns to WeRide’s Administrative Motion to Shorten Time to Hearing on

                                   4   WeRide Plaintiffs’ Motions to Modify the Court’s Preliminary Injunction Order and File a Second

                                   5   Amended Complaint. Dkt. No 167. “District courts have the inherent power to control their

                                   6   dockets . . . .” See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). This Motion is now

                                   7   moot as to the hearing on the Motion for Leave and is, accordingly, denied to that extent. As to

                                   8   the Motion to Modify, the Court finds that WeRide has shown good cause that the hearing should

                                   9   be advanced. The earliest available date that the Court can hear the Motion to Modify is October

                                  10   10, 2019. The Court hereby advances the hearing to that date. Defendants’ cross motion to

                                  11   modify the briefing schedule is denied.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 5, 2019

                                  14                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  15                                                  United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:18-cv-07233-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT;
                                  28   GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO
                                       SHORTEN TIME
                                                                         4
